DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9,14,  is/are rejected under 35 U.S.C. 103 as being unpatentable over SHERMAN et al. 20220190630.
CLAIM 1
	SHERMAN et al. discloses a power system for an object (device 106), the power system comprising:
a photovoltaic module (PV cell 105) comprising at least one photovoltaic cell;
an electromagnetic (EM) receiver (power transmitter/receiver 101) configured to receive EM waves from a remotely located EM transmitter (102) subsystem having an EM transmitter;
a rechargeable battery (107) connected to said photovoltaic module and said EM receiver, said
rechargeable battery configured to receive electrical charge from said photovoltaic
module and from said EM receiver;

a power load associated with the motive object configured to be provided by said
rechargeable battery, photovoltaic module, and said EM receiver; and
a battery and power management subsystem (controller 125) configured to monitor said power load and
further configured to alter said power load based upon power source, available
power, efficiency parameters, and predefined safety parameters.
0024] According to one or more embodiments, the controller 125 can utilize the I/O module 126 as an interface to transmit and/or receive information and instructions between the controller 125 and elements of the Tx 101 (e.g., such as the driver/rectifier 120 and/or any wiring junction or shunt resistor 116). For instance, the controller 125 can include a sensing circuit, circuitry, unit, and/or software for sensing voltage and/or current of the Tx 101 (e.g., sensing voltage and/or current from the one or more PV cells 105 or shunt resistor 116). According to one or more embodiments, the controller 125 can sense, through the I/O module 126 one or more currents or voltages, such as a AC input voltage (Vin) and a AC resonance circuit voltage (Vac). According to one or more embodiments, the controller 125 can activate, through the I/O module 126, one or more switches to change the resonance frequency (as the Rx 102 and/or the Tx 101 can include multiple switches for multiple frequencies). According to one or more embodiments, the controller 125 can may utilize the firmware 127 as a mechanism to operate and control operations of the Tx 101. In this regard, the controller 125 can be a computerized component or a plurality of computerized components adapted to perform methods such as described herein (e.g., MPPT operations/algorithms, CCCV charging operations/algorithms, burst mode operations, as well as others modes of operation). According to one or more embodiment, the Tx 101 provides a combinational implementation of MPPT of the one or more PV cells 105 and a power control of the one or more devices 106 (e.g., a power consuming device or a load). Further, the controller 125 can determine in which transmitter and/or receiver modes to operate the Tx 101. MMPT operations include when an electronic DC to DC converter optimizes a match between a solar array (i.e., the PV cells 105) and the battery pack 107. The CCCV charging operations/algorithms include implementing a dynamic model battery charge based on a constant current stage and a constant voltage stage.
An argument can be made that SHERMAN et al. does not disclose wherein the power management subsystem is configured to monitor said power load and further configured to alter said power load based upon power source efficiency parameters, and predefined safety parameters.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to  configured the power management monitors to monitor parameters to efficiently control the transfer of power from the different power sources and it would have been obvious to one having ordinary skill in the art to have defined power limits and set predefined safety parameters to prevent overload conditions on the power system since merely to program the software with predefined safety parameters is considered to be within the skill level of one of ordinary skill in the art.

CLAIM 2
	SHERMAN et al. discloses the power system of claim 1, further comprising:
a personal computing device having a processor and data storage, said personal computing
device communicatively connected with said battery and power management
subsystem via a wireless communications module; and
said personal computing device configured to control power storage and use of electric
power from said rechargeable battery to said power load [0023] According to one or more embodiments, the controller 125 can include a sensing circuit, circuitry, and/or software, for sensing voltage and/or current of the Tx 101. The controller 125 can control and/or communicate any part of the Tx 101 to provide modulation injections as needed for power transfer. The controller 125 can include software therein (e.g., the firmware 127) that logically provides one or more of a FIR equalizer, an analyzer of in-band communication data, a selector for selecting a ping, a coupler for dynamically determining a coupling factor, a regulator for dynamically determining an operating frequency, etc. In this regard, the controller 125 can utilize a system memory and a processor, as described herein, to store and execute the firmware 127. According to one or more embodiments, the controller 125 can be utilized to perform computations required by the Tx 101 or any of the circuitry therein.
CLAIM 3
	SHERMAN et al. discloses the power system of claim 1, further comprising at least one limit switch configured to prevent the power system from operating outside of predetermined safety limits.
	SHERMAN et al. does not disclose a limit switch but does teach switch 135 coupling power to a device.
	It would have been obvious to on having ordinary skill in the art to deactivate switch 135 to decouple the load in response to a predetermined safety limit condition to protect the power system.
[0030] As indicated herein, the controller 125 can determine in which mode to operate the Tx 101, either as transmitter and/or as receiver (as both options are possible in terms of hardware of the Tx 101 and the firmware 127. According to one or more embodiments, the one or more PV cells 105 can be coupled directly to the one or more devices 106 (e.g., a power consuming device or a load) via a switch 135. In this regard, when the power consuming device is coupled to the one or more PV cells 105, then the Tx 101 can operate as both a transmitter and a receiver.
CLAIMS 4,5
	SHERMAN et al. discloses the power system of claim 1, further comprising:
said battery and power management subsystem comprising a processor configured to
monitor said power load; and
said processor further configured to automatically activate and deactivate said battery from
providing said power load based upon said power source, available power,
efficiency, and safety parameters.
[0060] According to one or more embodiments, the Tx 101 combines and implements standard power control for the load and MPPT operations/algorithms with the one or more PV cell units 140. Further, the Rx 102 simultaneously operates CCCV operations/algorithms or other operations/algorithms to control battery charging and enables MPPT operations/algorithms of the one or more PV cell units 140. Note that the MPPT operations/algorithms can be characterized by switching a direction of a control by the controller 125 of the Tx 101 to determine a maximal power point.
[0061] According to one or more embodiments, the Tx 101 operates at bursts to improve power efficiency of transfer. The Tx 101 can further switch between burst operations and continuous operations based on a power state of the one or more PV cell units 140 or a state of the Rx 102. The Rx 102 can initiate burst mode operations by sending a request (e.g., a specific request) to the Tx 101. The specific request can define a burst length or a number of bursts. The Tx 101 and/or the Rx 102 can perform burst mode operations while maintaining MPPT operations/algorithms.
CLAIM 6
	SHERMAN et al. discloses the power system of claim 5, further comprising:
said EM transmitter subsystem comprising a user interface having a display; and
said user interface configured to provide visual information regarding transmission of EM
waves from said EM transmitter to said EM receiver.
[0073] FIG. 6 further depicts an I/O adapter 605, a communications adapter 606, and an adapter 607 coupled to the system bus 603. The I/O adapter 605 may be a small computer system interface (SCSI) adapter that communicates with a drive and/or any other similar component. The communications adapter 606 interconnects the system bus 603 with a network 612, which may be an outside network (power or otherwise), enabling the device 601 to communicate data and/or transfer power with other such devices (e.g., such as the Tx 101 connecting to the Rx 102). A display 613 (e.g., screen, a display monitor) is connected to the system bus 603 by the adapter 607, which may include a graphics controller to improve the performance of graphics intensive applications and a video controller. Additional input/output devices cab connected to the system bus 603 via the adapter 607, such as a mouse, a touch screen, a keypad, a camera, a speaker, etc.	
CLAIM 7
	SHERMAN et al. discloses the power system of claim 5, wherein said EM transmitter subsystem is remotely located in relation to said EM receiver (FIG. 1, 102 REMOT FROM 101)).
CLAIM 8
	SHERMAN et al. discloses the power system of claim 5, further comprising:
a personal computing device having a processor and data storage, said personal computing
device communicatively connected with said EM transmitter power management
subsystem via a wireless communications module; and
said personal computing device configured to control power storage and use of electric
power from said EM transmitter to said EM receiver [0023] According to one or more embodiments, the controller 125 can include a sensing circuit, circuitry, and/or software, for sensing voltage and/or current of the Tx 101. The controller 125 can control and/or communicate any part of the Tx 101 to provide modulation injections as needed for power transfer. The controller 125 can include software therein (e.g., the firmware 127) that logically provides one or more of a FIR equalizer, an analyzer of in-band communication data, a selector for selecting a ping, a coupler for dynamically determining a coupling factor, a regulator for dynamically determining an operating frequency, etc. In this regard, the controller 125 can utilize a system memory and a processor, as described herein, to store and execute the firmware 127. According to one or more embodiments, the controller 125 can be utilized to perform computations required by the Tx 101 or any of the circuitry therein.

CLAIM 9
	SHERMAN et al. discloses the power system of claim 5, further comprising at least one limit switch configured to prevent the EM transmitter power management subsystem from operating outside
of predetermined safety limits. [0029] As another example, each PV cell 105 in the multiple PV cell units 140 can be controlled separately by activating the corresponding switch 142 and connecting the corresponding capacitor 141 and/or the corresponding PV cell 105. A capacitance of the capacitor 141 is configured to be significantly higher than a capacitance of a stabilization capacitor (e.g., stabilization capacitor 230 of FIG. 2 described herein). The controller 125 can also provide individual MPPT control for each of the PV cells 105 and operate each of the PV cells 105 at an optimal voltage for maximal power.
CLAIM 14
	SHERMAN et al. discloses A method of delivering power to a remote object, the method comprising the steps:
providing a remote object comprising a photovoltaic module having at least one
photovoltaic cell, an electromagnetic (EM) receiver, a rechargeable battery, and a
power load;
providing an EM transmitter connected to a power source;
delivering power from said EM transmitter to said EM receiver;
powering said power load via said photovoltaic module, said rechargeable battery, and said
EM receiver;

providing excess power from said photovoltaic module and said EM receiver to said
rechargeable battery;

monitoring power delivered to said power load with a battery and power management
subsystem; and
altering said power to said power load based upon available power, efficiency parameters,
and predetermined safety parameters (CLAIM 1 REJECTION).
Allowable Subject Matter
Claims 10-13,15-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L DEBERADINIS whose telephone number is (571)272-2049. The examiner can normally be reached 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571 272 2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
December 3, 2022




/ROBERT L DEBERADINIS/Primary Examiner, Art Unit 2836